Fish, C. J.
(After stating the facts.) 1. A member of a benefit society must, in applying for benefits under its by-laws, follow *905the procedure therein prescribed. It is a well-settled rule, that, before resorting to the civil courts for redress, a member must exhaust all the remedies provided by the society by appeal or otherwise. Bacon, Ben. Soc. & Life Ins. §94. In Harrington v. Workingmen’s Benevolent Association, 70 Ga. 340, it. appeared that the by-laws of the association provided, that no claim for benefit would be received or acted on except through the sick committee and on a doctor’s certificate furnished it; that twelve members should be annually appointed by the president as a grievance committee, with power to try all complaints brought to their notice, from whose decision there should be no appeal. It was held that such by-laws were not contrary to law, and a member could only avail himself of the rights to be enjoyed in the way and manner provided by such rules; and that the furnishing of a doctor’s certificate to the sick committee was a prerequisite to receiving a benefit under a claim for sickness. In rendering the opinion, Mr. Justice Crawford said: “Among the objects of the organization of this -benevolent association, it is evident that the mutual aid to be rendered to the members thereof by the observance of self-imposed duties and obligations was among the most important. It was to be a brotherhood of workingmen; governed, managed, and controlled by its own membership, under its own laws, without extrinsic compulsion. Its operations for the execution of its benevolent designs were to be internal, and by persons of its own appointment; provision was made to accomplish all the ends in view; there was nothing in any of its laws prohibited by statute or constitution; hence, 'whosoever became a member could not avail himself of the rights to be enjoyed in that way and manner provided by its own rules.” Leave was granted to the defendant in error to review that case; and after a careful consideration of the same, we are of opinion that the Tuling therein made should be adhered to. In the present case, it appeared from the Contract between the plaintiff and the defendant league, as shown by the certificate issued to him, that he agreed to comply with the constitution, laws, and rules of the league in force at the date of the certificate, and also those that might thereafter be enacted for the government of the league. The constitution required that in case of contention as to any claim by virtue of sickness, the matter should be referred to the committee on arbitration, for. adjustment, and provided that no suit should be brought *906against the league without first referring the matter to the grievance committee, with right of appeal to the cabinet and from thence to the annual congress. The plaintiff admitted that he had not followed this prescribed procedure; that he had never even appealed to the grievance committee. He sought to relieve himself from the necessity of so doing by showing that the defendant had absolutely denied any liability on his claim. Granting that such denial on the part of the defendant would amount to a legal excuse for the plaintiff's failure to exhaust the remedies prescribed by the constitution and by-laws of the league, we think that the evidence shows that he wholly failed to prove his contention as to such denial of liability. It is true that he, in general terms, testified: “They refused to pay me, saying they were not liable for eczema.”' But he also testified: “I think when I first wrote the league, they notified me(that they had not received any certificate from the doctor. 41 'then had doctor fill out one and he sent it off. Still there wás delay. I wrote them again, I think, and then got this letter [referring to the letter above quoted from the “Cabinet Secretary”], declining to pay.” By reference to this letter it will be seen that the secretary stated that no action had been taken on the plaintiff's claim, because no affidavit of his attending physician had been received, though proper blank for such affidavit had been sent him. The letter also called the attention of the plaintiff to the fact that the nature of his disease was eczema, and that under article XI, section 3, of the constitution and laws, the league did not pay benefits for eczema. The article and section of the constitution referred to declared: “Nor-will sick and disability benefits be allowed for the following diseases or complaints, if contracted prior to the issue of the certificate: rheumatic, gouty, or neuralgic diseases, eczema,” and other named diseases. The secretary expressly called the attention of the plaintiff to this article and section of the constitution, a casual examination of which would have shown him that it was only where eczema had been contracted prior to the issuance of the certificate that a member was debarred from a sick benefit on account thereof. The plaintiff was evidently aware of this, for he testified: “They had paid me before for the same disease; and I thought they would pay me this time.” From the foregoing we think it clear that the verdict was without evi-*907denee to support it, and that for this reason the court should have granted a new trial.
Whether benefit societies, or associations of like character, may create tribunals for the final and conclusive settlement of controversies arising under their contracts of membership, or their contracts of insurance, is a question upon which the authorities do-not agree, some courts holding that they may, and others that they may not. Niblack, Ace. Ins. & Benef. Soc. §49. In the ease-under consideration, we do not deem it necessary to decide the-validity of the provision of the constitution of the defendant league declaring that “No suits will be allowed on sick or disability claims.” What we do decide is, that, under the evidence, the plaintiff bound himself to comply with the prescribed procedure for the collection of his claim before bringing suit thereon, and that he failed to do so without legal excuse.
2. The court instructed the jury that “the by-laws and constitution that were in effect at the time Mr. Johnston became a member-of this fraternal society are the by-laws and constitution alone-which are binding upon him, and that any adopted thereafter are-not binding upon him.” This charge was erroneous, as Johnston,, when his certificate was issued, agreed to comply not only with the constitution, laws, and rules then governing the order, but with all. that might thereafter be adopted for its government. Under such agreement, he was bound to comply with the procedure prescribed for the collection of sick benefits, even though such procedure was. prescribed by amendment to the constitution or by-laws subsequently to the date of his certificate.
3. It appears from the record that B. D. Lester, the sole surety on the appeal bond given by the Union Fraternal League, was the garnishee in a garnishment proceeding founded on the case under consideration. No objection was raised in the superior court by Johnston, the appellee in that court, as to the sufficiency of the-bond, nor was any ruling there invoked as to that matter. In this, court counsel for Johnston, for the first time, raises the question as to the sufficiency of the appeal bond, and contends that the judgment of the superior court rendered in the ease should be-affirmed for want of a sufficient appeal bond. We are clear that the contention is without merit. Counsel cites, as authority for his contention, the case of McMurria v. Powell, 120 Ga. 766. The rul*908ing made in that case is obviously not in point here. That was a claim case tried in a justice’s court and there decided against the claimants, who appealed to the superior court. The sole surety on the appeal bond was the same person as the surety on the claim bond. For this reason, the appellee moved in the superior court to dismiss the appeal, contending that no proper appeal bond had been given. This motion was overruled, and upon a review of such ruling it was reversed by this court, upon the ground that the plaintiff in execution had no additional security on the appeal bond, as the surety on it was the same as the surety on the claim bond.

Judgment reversed.


All the Justices concur.